UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2014 Commission File Number 0-30314 PORTAGE BIOTECH INC. (Translation of registrant’s name into English) 47 Avenue Rd., Suite 200, Toronto, Ontario, Canada M5R 2G3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: September 23, 2014 PORTAGE BIOTECH INC. By: /s/ Kam Shah Kam Shah Chief Financial Officer NEWS RELEASE PORTAGE ANNOUNCES NEW CONSULTANTS FOR ITS PPL- Toronto, Ontario, September 23, 2014 – Portage Biotech Inc. (“Portage” or “the Company”) (OTC: PTGEF, Canadian Securities Exchange: PBT.U), is pleased to announce that its wholly owned subsidiary, Portage Pharmaceuticals Ltd (PPL) has added two moreconsultants to its team for further development of its PPL-003 for uveitis. PPL-003 uses a new proprietary cell permeable peptide platform technology derived from human genes to deliver its anti-inflammatory cargo into the eye. Ms. Holly Prentice who possesses extensive experience and expertise in the field of recombinant drug manufacturing will act as Director of Biotherapeutics Manufacturing and will be focused on developing a GMP process for PPL-003.Ms. Prentice worked on a number of clinical programs throughout her career including anti-Tweak, anti-alphaVbeta6, and anti-CD40L at Biogen and a couple of biosimilars at Momenta. She also worked briefly on Amevive and extensively on a backup to Tysabri . Ms. Kimberley Gentile, who has over 25 years of experience in all phases of clinical research and operational experience, will act as Director of Operations focused on PPL’s uveitis project for PPL-003. Previously she had oversight responsibility for multiple large scale global clinical development programs ultimately leading to NDA submissions. Ms. Gentile has held varying operational positions at companies such as MTRA,ImmunoGen Inc., Clinical Research Initiative of New England, Scirex Corporation and most recently she spent 14 years in the Clinical Operations Group at Bristol-Myers Squibb. Dr. Bruce Littman, the CEO of PPL commented, “Holly and Kimberley are the right people to help Portage efficiently move PPL-003 forward into human trials with an eye on quality, speed and cost to bring greater value to the Company and our shareholders.” About Portage: Portage is engaged in researching and developing pharmaceutical and biotech products through to clinical “proof of concept” with an initial focus on unmet clinical needs. Following proof of concept, Portage will look to sell or license the products to large pharmaceutical companies for further development and commercialization. Portage is seeking discovery and co-development partners in areas such as cancer, infectious disease, neurology and psychiatry developing novel targeted therapies, stem cell therapy and even older marketed products that have been found to have novel patentable characteristics that bring new value to patients. Portage seeks to work with a wide range of partners, in all phases of developmentthrough in-licensing or other types of alliances. The collaboration may include direct funding or investing human capital from our extensive pool of talented scientists and physicians. Specifically Portage will invest sweat equity as well as, or instead of, capital. This internal pool of drug developers, financiers, scientists and physicians will provide unique value-add for our partners including but not limited to mitigating risks, clinical trial design, regulatory expertise and maximizing the rewards. Portage has two operating subsidiaries – PPLand Biohaven Pharmaceutical Holding Company Limited (“Biohaven”) in which Portage holds 54% equity. PPL PPL holds an exclusive worldwide licence in non-oncology fields relating to the Antennapedia protein transduction technology developed by Trojantec. PPL has successfully validated a new proprietary cell permeable peptide platform technology derived from human genes. This proprietary platform technology has been shown to efficiently deliver an active pharmacological agent or cargo into a cell without disrupting the cell membrane. The platform has favorable pharmaceutical properties simplifying formulation development for systemic and locally administered conjugates which will allow more rapid development of drug products. PPL has converted its previously filed provisional patent application for this delivery system to an international patent application that includes a variety of structures utilizing cargos that address important areas of medical need. PPL has prioritized inflammation as an area with a large therapeutic opportunity. Using a cargo peptide against an anti-inflammatory target, PPL has demonstrated not only cell penetration but also convincing in-vitro and in-vivo pharmacological effects mediated intracellularly. The lead compound is being evaluated in several animal models of human inflammatory disease that will determine its first indication. Biohaven Biohaven is engaged in the identification and development of clinical stage neuroscience compounds targeting the glutamatergic system. The company obtained a license from Yale University regarding intellectual property for the use of certain glutamate modulating agents in the treatment of neuropsychiatric disorders. Biohaven has been issued by the U.S. Patent and Trademark Office (“USPTO”) a notice of allowance related to Biohaven’s intellectual property licensed from Yale University (U.S. Patent Application No. 11/399,188).The patent claims cover the use of certain glutamate modulating agents in the treatment of Generalized Anxiety Disorder (GAD). Biohaven’s first drug candidate is being developed for treatment-resistant mood and anxiety disorders. The lead drug candidate is a Phase 2 ready compound and will enter clinical testing for treatment-resistant mood or anxiety disorders next year. A second unique drug candidate also targeting the glutamatergic system has a well-established safety profile and will begin optimization of its formulation in 2014. For further information, contact Dr.Greg Bailey, the Chairman at gb@portagebiotech.com or Kam Shah, Chief Financial Officer, at(416) 929-1806.or ks@portagebiotech.com or refer to a detailed power point presentation onour website at www.portagebiotech.com Forward-Looking Statements This news release includes forward-looking statements within the meaning of the U.S. federal and Canadian securities laws. Any such statements reflect Portage's current views and assumptions about future events and financial performance. Portage cannot assure that future events or performance will occur. Important risks and factors that could cause actual results or events to differ materially from those indicated in our forward-looking statements. Portage assumes no obligation and expressly disclaims any duty to update the information in this News Release.
